                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 3/13/2020
 -------------------------------------------------------------- X
 HERVAN HENRY,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-8117 (VEC)
                                                                :
                                                                :                ORDER
 DAVID Z. SHOE CATALOGUE INC.,                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an order to show cause hearing in this matter is scheduled for March 20,

2020 at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT:

        1. Due to ongoing concerns regarding the COVID-19 outbreak, the conference

             scheduled for March 13, 2020 is adjourned to April 17, 2020 at 10:00 a.m.

        2. Plaintiff is directed to mail a copy of this adjournment order to the Defendant and

             post proof of mailing on ECF.




SO ORDERED.
                                                                    ________________________
Date: March 13, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
